Exhibit 10.2

Execution Version

NEITHER THIS WARRANT, NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
(COLLECTIVELY, THE “SECURITIES”), HAVE BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR
BLUE SKY LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.
THE COMPANY MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE COMPANY TO THE EFFECT THAT ANY PROPOSED TRANSFER IS IN
COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES OR BLUE
SKY LAWS. THIS WARRANT IS SUBJECT TO THE TRANSFER RESTRICTIONS SET FORTH HEREIN
AND IN A SECURITIES PURCHASE AGREEMENT, DATED AS OF DECEMBER 4, 2015, AND AS
AMENDED FROM TIME TO TIME, COPIES OF WHICH ARE AVAILABLE WITH THE SECRETARY OF
THE COMPANY.

LSB INDUSTRIES, INC.

WARRANT TO PURCHASE COMMON STOCK

Warrant No.: 2015-1

Number of Shares of Common Stock: FOUR MILLION ONE HUNDRED THREE THOUSAND SEVEN
HUNDRED FORTY SIX (4,103,746)

Date of Issuance: December 4, 2015 (“Issuance Date”)

LSB Industries, Inc., a Delaware corporation (the “Company”), certifies that,
for good and valuable consideration, the receipt and sufficiency of which are
acknowledged, LSB Funding LLC, a Delaware limited liability company, the
registered holder hereof or its permitted assigns (the “Holder”), is entitled,
subject to the terms set forth below, to purchase from the Company, at the
Exercise Price (as defined below) then in effect, upon surrender of this Warrant
to Purchase Common Stock (including any Warrants to Purchase Common Stock issued
in exchange, transfer or replacement hereof, the “Warrant”), at any time or
times on or after the Issuance Date, but not after 5:30 p.m., New York Time, on
the Expiration Date (as defined below), FOUR MILLION ONE HUNDRED THREE THOUSAND
SEVEN HUNDRED FORTY SIX (4,103,746) fully paid and nonassessable shares of
Common Stock (as defined below) (the “Warrant Shares”). This Warrant is one of a
series of warrants to purchase shares of Common Stock (collectively, the
“Warrants”) issued pursuant to that certain Securities Purchase Agreement by and
between the Company, the Holder and Security Benefit Corporation (as amended,
restated, supplemented or otherwise identified from time to time, the “Purchase
Agreement”) dated December 4, 2015. In addition to the defined terms set forth
in Section 18 herein, capitalized terms that are not otherwise defined herein
shall have the meanings assigned to such terms in the Purchase Agreement.

 

1



--------------------------------------------------------------------------------

1. EXERCISE OF WARRANT.

(a) Mechanics of Exercise. Subject to the terms and conditions hereof, this
Warrant may be exercised by the Holder on any day on or after the Issuance Date,
in whole or in part (but not as to fractional shares), by (i) delivery of a
written notice, in the form attached hereto as Exhibit A (the “Exercise
Notice”), of the Holder’s election to exercise this Warrant and (ii) (A) payment
to the Company of an amount equal to the applicable Exercise Price multiplied by
the number of Warrant Shares as to which this Warrant is being exercised (the
“Aggregate Exercise Price”) in cash or wire transfer of immediately available
funds (a “Cash Exercise”) or (B) if the conditions for Cashless Exercise (as
defined in Section 1(c)) set forth in Section 1(c) are satisfied, by notifying
the Company that this Warrant is being exercised pursuant to a Cashless Exercise
(the items under (i) and (ii) above, the “Exercise Delivery Documents”). The
Holder shall not be required to deliver the original Warrant in order to effect
an exercise hereunder. On or before the first Trading Day following the date on
which the Company has received the Exercise Delivery Documents (the date upon
which the Company has received all of the Exercise Delivery Documents, the
“Exercise Date”), the Company shall transmit by facsimile or e-mail transmission
an acknowledgment of confirmation of receipt of the Exercise Delivery Documents
to the Holder and the Company’s transfer agent for the Common Stock (the
“Transfer Agent”). The Company shall deliver any objection to the Exercise
Delivery Documents on or before the second Trading Day following the date on
which the Company has received all of the Exercise Delivery Documents. On or
before the third Trading Day following the date on which the Company has
received all of the Exercise Delivery Documents (the “Share Delivery Date”), the
Company shall cause the Transfer Agent to register by book entry, as described
in Section 1(h) below, the transfer and delivery of the Warrant Shares issuable
to the Holder upon such exercise and deliver to the Holder an Ownership Notice
(as defined in Section 1(h)) relating to such Warrant Shares. Upon delivery of
the Exercise Delivery Documents to the Company, the Holder shall be deemed for
all corporate purposes to have become the holder of record of the Warrant Shares
with respect to which this Warrant has been exercised, irrespective of the date
registration of such Warrant Shares in the Holder’s name or delivery of the
Ownership Notice in respect thereof to Holder. If this Warrant is submitted in
connection with any exercise pursuant to this Section 1(a) and the number of
Warrant Shares represented by this Warrant submitted for exercise is greater
than the number of Warrant Shares being acquired upon an exercise, then the
Company shall as soon as practicable and in no event later than three
(3) Trading Days after any such submission and at its own expense, issue a new
Warrant (in accordance with Section 7(e)) representing the right to purchase the
number of Warrant Shares purchasable immediately prior to such exercise under
this Warrant, less the number of Warrant Shares with respect to which this
Warrant has been and/or is exercised. The Company shall pay any and all transfer
taxes and other expenses of the Company and the Holder(s) that may be payable
with respect to the issuance and delivery of Warrant Shares upon exercise of
this Warrant; provided, however, that the Company shall not be required to pay
any tax which may be payable in respect of any transfer involved in the
registration of any certificates for Warrants in a name other than that of the
Holder. The Holder shall be responsible for all other tax liability that may
arise as a result of holding or transferring this Warrant or receiving Warrant
Shares upon exercise hereof. All Warrant Shares issued upon the exercise of this
Warrant pursuant to the terms hereof shall be validly issued, fully paid and
non-assessable, issued without violation of any preemptive or similar rights of
any stockholders of the Company and free and clear of all liens.

 

2



--------------------------------------------------------------------------------

(b) Exercise Price. For purposes of this Warrant, “Exercise Price” means $0.10
per share of Common Stock, subject to adjustment as provided herein.

(c) Cashless Exercise. Notwithstanding anything contained herein to the
contrary, the Holder may, in its sole discretion, exercise this Warrant in whole
or in part and, in lieu of making the cash payment otherwise contemplated to be
made to the Company upon such exercise in payment of the Aggregate Exercise
Price, elect instead to receive upon such exercise the “Net Number” of shares of
Common Stock determined according to the following formula (a “Cashless
Exercise”):

 

Net Number =

 

(A × B) - (A × C)

    B  

For purposes of the foregoing formula:

 

A   =   the total number of shares with respect to which this Warrant is then
being exercised. B   =   The arithmetic average of the Weighted Average Price of
the shares of Common Stock (as reported by Bloomberg) on fifteen (15) Trading
Days ending on the date immediately preceding the date of the Exercise Notice. C
  =   the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

For purposes of Rule 144(d) promulgated under the Securities Act of 1933, as
amended (the “Securities Act”), as in effect on the date hereof, assuming the
Holder is not an affiliate of the Company, it is intended that the Warrant
Shares issued in a Cashless Exercise shall be deemed to have been acquired by
the Holder, and the holding period for the Warrant Shares shall be deemed to
have commenced, on the closing date of the offering pursuant to which the
Company was obligated to issue this Warrant.

(d) Disputes. In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the number of Warrant Shares to be issued
pursuant to the terms hereof, the Company shall promptly issue to the Holder the
number of Warrant Shares that are not disputed pending resolution of such
dispute.

(e) No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share that the Holder would otherwise be entitled to purchase upon
such exercise, the Company shall pay a cash adjustment in respect of such final
fraction in an amount equal to such fraction multiplied by the Exercise Price.

(f) Exchange Act Filings. The Holder agrees and acknowledges that it shall have
sole responsibility for making any applicable filings with the U.S. Securities
and Exchange Commission pursuant to Sections 13 and 16 of the Exchange Act as a
result of its acquisition of any Warrant and the Warrant Shares and any future
retention or transfer thereof.

 

3



--------------------------------------------------------------------------------

(g) Book Entry; Ownership Notice. Any Warrant Shares issued hereunder shall be
in uncertificated, book-entry form, as permitted by the Company’s Bylaws and the
Delaware General Corporation Law. The Transfer Agent shall maintain the register
for the Common Stock and such book-entry system. Upon any exercise of this
Warrant, the Company shall deliver (or cause the Transfer Agent to deliver) to
the Holder a screen shot of the Transfer Agent’s records or such other
instrument as the Transfer Agent shall typically issue in such circumstance
indicating the registration of transfer to the Holder by book entry of the
number of shares of Common Stock issuable to the Holder upon such exercise of
the Warrant (an “Ownership Notice”). The Transfer Agent’s records and any
Ownership Notices shall contain the legend set forth at the beginning of this
Warrant (or an equivalent notation reflecting the transfer restrictions
described in such legend) until such time as a legend is no longer required by
the terms of the Purchase Agreement.

2. ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES. The Exercise Price
and the number of Warrant Shares shall be adjusted from time to time as follows:

(a) Adjustment upon Subdivision or Combination of Shares of Common Stock. If the
Company at any time on or after the Issuance Date subdivides (by any stock
split, stock dividend, recapitalization or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, the Exercise
Price in effect immediately prior to such subdivision will be proportionately
reduced and the number of Warrant Shares will be proportionately increased. If
the Company at any time on or after the Issuance Date combines (by combination,
reverse stock split or otherwise) one or more classes of its outstanding shares
of Common Stock into a smaller number of shares, the Exercise Price in effect
immediately prior to such combination will be proportionately increased and the
number of Warrant Shares will be proportionately decreased. Any adjustment under
this Section 2(a) shall become effective at the close of business on the date
the subdivision or combination becomes effective.

(b) Notwithstanding anything to the contrary in this Warrant, in no event shall
the Exercise Price be reduced below the par value of the Company’s Common Stock.

(c) Special Distributions. In case the Company shall declare a dividend or make
any other distribution (excluding dividends of its Common Stock and other
dividends or distributions referred to in Section 2(a)), including, without
limitation, in cash, in property or assets, to holders of Common Stock (a
“Special Distribution”), then the Board shall make provision so that upon the
exercise of the Warrant, the Holder or the Holder’s subsequent permitted
transferee(s) shall be entitled to receive such dividend or distribution that
the Holder would have received had the Warrant been exercised immediately prior
to the record date for such dividend or distribution. When a Special
Distribution is made, the Company shall promptly notify the Holder of such event
in writing and the dividend or other distribution that such Holder is entitle to
receive upon exercise of the Warrant.

3. FUNDAMENTAL TRANSACTIONS.

(a) Upon the occurrence of any Fundamental Transaction, the Successor Entity
shall succeed to, and be substituted for (so that from and after the date of
such

 

4



--------------------------------------------------------------------------------

Fundamental Transaction, the provisions of this Warrant referring to the
“Company” shall refer instead to the Successor Entity), and may exercise every
right and power of the Company and shall assume all of the obligations of the
Company under this Warrant with the same effect as if such Successor Entity had
been named as the Company herein. Upon consummation of the Fundamental
Transaction, the Successor Entity shall deliver to the Holder confirmation that
there shall be issued upon exercise of this Warrant at any time after the
consummation of the Fundamental Transaction, in lieu of the shares of the Common
Stock (or other securities, cash, assets or other property purchasable upon the
exercise of the Warrant prior to such Fundamental Transaction), such shares of
stock, securities, cash, assets or any other property whatsoever (including
warrants or other purchase or subscription rights), if any, that the Holder
would have been entitled to receive upon the happening of such Fundamental
Transaction had this Warrant been exercised immediately prior to such
Fundamental Transaction, as adjusted in accordance with the provisions of this
Warrant. In addition to and not in substitution for any other rights hereunder,
prior to the consummation of any Fundamental Transaction pursuant to which
holders of shares of Common Stock are entitled to receive securities or other
assets with respect to or in exchange for shares of Common Stock (a “Corporate
Event”), the Company shall make appropriate provision to ensure that the Holder
will thereafter have the right to receive upon an exercise of this Warrant
within 90 days after the consummation of the Fundamental Transaction but, in any
event, prior to the Expiration Date, in lieu of the shares of the Common Stock
(or other securities, cash, assets or other property) purchasable upon the
exercise of the Warrant prior to such Fundamental Transaction, such shares of
stock, securities, cash, assets or any other property whatsoever (including
warrants or other purchase or subscription rights) which the Holder would have
been entitled to receive upon the happening of such Fundamental Transaction had
the Warrant been exercised immediately prior to such Fundamental Transaction.
Provision made pursuant to the preceding sentence shall be in a form and
substance reasonably satisfactory to the Required Holders. The provisions of
this Section shall apply similarly and equally to successive Fundamental
Transactions and Corporate Events and any adjustment under this Section 3 shall
be without duplication for any adjustment or distribution made under Section 2.

(b) In the event that the Company at any time grants, issues or sells any
options, convertible securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
shares of Common Stock (the “Purchase Rights”) the then Holder will be entitled
to acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete exercise of this
Warrant (without regard to any limitations on the exercise of this Warrant),
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to determined for the
grant, issue or sale of such Purchase Rights.

4. NO DUPLICATIVE ADJUSTMENT; LIMIT ON ADJUSTMENTS. Any adjustments or
distribution rights under any provision of Sections 2 or 3 shall be made without
duplication for (i) any other adjustment or participation right under any other
provision of Section 2 or 3 or (ii) any pre-emptive rights under Section 4.07 of
the Purchase Agreement. In addition, if the Holder or the Company reasonably
believes, based on the written opinion of legal counsel, that any regulatory or
stockholder approval, including under applicable anti-trust Laws or applicable
rules and regulations of any national securities exchange or over-the-counter

 

5



--------------------------------------------------------------------------------

market on which the Common Stock is listed for trading, is required prior to the
Holder acquiring any Purchase Rights it has elected, or is otherwise entitled,
to acquire pursuant to Section 3(b), the Holder shall not be required to make
such acquisition, and the Company shall delay such issuance of the Purchase
Rights to the Holder until such approval has been obtained (or, in the case of
applicable anti-trust Laws, the required filings have been completed and any
applicable waiting period has expired). The Company shall use reasonable best
efforts to comply promptly with all applicable regulatory requirements related
to obtaining such approvals. If the preceding sentence of this Section 4
applies, nothing in Section 3(b) shall prevent the Company from proceeding with
the issuance of the Purchase Rights to the other holders of Common Stock who
have elected, or are otherwise entitled, to acquire such Purchase Rights other
than the portion of the Purchase Rights that the Holder is entitled to acquire
pursuant to Section 3(b).

5. RESERVATION OF WARRANT SHARES. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of shares of Common Stock which are then issuable and
deliverable upon the exercise of this entire Warrant. The Company covenants that
all shares of Common Stock so issuable and deliverable shall, upon issuance and
the payment of the applicable Exercise Price in accordance with the terms
hereof, be duly and validly authorized, issued and fully paid and nonassessable.
If, notwithstanding the foregoing, and not in limitation thereof, at any time
while this Warrant remains outstanding the Company does not have a sufficient
number of authorized and unreserved shares of Common Stock to satisfy its
obligation to reserve for issuance upon exercise of this Warrant at least a
number of shares of Common Stock (the “Required Reserve Amount”) equal to the
maximum number of shares of Common Stock as shall from time to time be necessary
to effect the exercise of all this Warrant (without regard to any limitations on
exercise contained herein) (an “Authorized Share Failure”), then the Company
shall immediately take all action necessary to increase the Company’s authorized
shares of Common Stock to an amount sufficient to allow the Company to reserve
the Required Reserve Amount for this entire Warrant. Without limiting the
generality of the foregoing sentence, as soon as practicable after the date of
the occurrence of an Authorized Share Failure, but in no event later than ninety
(90) days after the occurrence of such Authorized Share Failure, the Company
shall hold a meeting of its stockholders for the approval of an increase in the
number of authorized shares of Common Stock. In connection with such meeting,
the Company shall provide each stockholder with a proxy statement and shall use
its reasonable best efforts to solicit its stockholders’ approval of such
increase in authorized shares of Common Stock and to cause its board of
directors to recommend to the stockholders that they approve such proposal. The
Company shall not effect any subdivision (by way of stock split, stock dividend,
recapitalization or otherwise) of one or more classes of its outstanding Common
Stock into a greater number of shares of Common Stock which would result,
pursuant to Section 2(a) (without giving effect to Section 2(b)), in a reduction
of the Exercise Price below the par value of the shares of Common Stock than in
effect unless on or prior to such subdivision the par value of such shares of
Common Stock is reduced to the extent necessary (or another adjustment
reasonably acceptable to the Required Holders and the Company is made) to permit
the adjustments under Section 2(a) which would otherwise be made in connection
therewith, but for the restrictions of Section 2(b), and to permit the Warrants
to be exercised into Warrant Shares that are fully paid after giving effect to
such adjustments.

 

6



--------------------------------------------------------------------------------

6. WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise specifically
provided herein, the Holder, solely in such Person’s capacity as a holder of
this Warrant, shall not be entitled to vote or receive dividends or be deemed
the holder of share capital of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in such
Person’s capacity as the Holder of this Warrant, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the Holder of the Warrant Shares which such Person is then entitled
to receive upon the due exercise of this Warrant. In addition, nothing contained
in this Warrant shall be construed as imposing any liabilities on the Holder to
purchase any securities (upon exercise of this Warrant or otherwise) or as a
stockholder of the Company, whether such liabilities are asserted by the Company
or by creditors of the Company.

7. REGISTRATION AND REISSUANCE OF WARRANTS.

(a) Registration of Warrant. The Company shall register this Warrant, upon the
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary. The
Company shall also register any transfer, exchange, reissuance or cancellation
of any portion of this Warrant in the Warrant Register.

(b) Transfer of Warrant. This Warrant may not be transferred or assigned
directly or indirectly (including by way of direct or indirect transfers of
equity interests in the Holder), except in compliance with Section 7.05 of the
Purchase Agreement and all applicable securities Laws. If this Warrant is to be
transferred in accordance with the terms hereof, the Holder shall surrender this
Warrant to the Company together with all applicable transfer taxes, whereupon
the Company will forthwith issue and deliver upon the order of the Holder a new
Warrant (in accordance with Section 7(e)), registered as the Holder may request,
representing the right to purchase the number of Warrant Shares being
transferred by the Holder and, if less than the total number of Warrant Shares
then underlying this Warrant is being transferred, a new Warrant (in accordance
with Section 7(e)) to the Holder representing the right to purchase the number
of Warrant Shares not being transferred.

(c) Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
or the provision of reasonable security by the Holder to the Company and, in the
case of mutilation, upon surrender and cancellation of this Warrant, the Company
shall execute and deliver to the Holder a new Warrant (in accordance with
Section 7(e)) representing the right to purchase the Warrant Shares then
underlying this Warrant.

 

7



--------------------------------------------------------------------------------

(d) Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company together
with all applicable transfer taxes, for a new Warrant or Warrants (in accordance
with Section 7(e)) representing in the aggregate the right to purchase the
number of Warrant Shares then underlying this Warrant, and each such new Warrant
will represent the right to purchase such portion of such Warrant Shares as is
designated by the Holder at the time of such surrender; provided, however, that
the Company shall not be required to issue Warrants for fractional shares of
Common Stock hereunder.

(e) Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant shall (i) be of
like tenor with this Warrant, (ii) represent, as indicated on the face of such
new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 7(b)
or Section 7(c), the Warrant Shares designated by the Holder which, when added
to the number of shares of Common Stock underlying the other new Warrants issued
in connection with such issuance, does not exceed the number of Warrant Shares
then underlying this Warrant), (iii) have an issuance date, as indicated on the
face of such new Warrant which is the same as the Issuance Date and (iv) have
the same rights and conditions as this Warrant.

8. NOTICES. Whenever notice is required to be given under this Warrant, unless
otherwise provided herein, such notice shall be given in accordance with the
information set forth in the Warrant Register. The Company shall provide the
Holder with prompt written notice of all actions taken pursuant to this Warrant,
including, in reasonable detail, a description of such action and the reason or
reasons therefore. Without limiting the generality of the foregoing, the Company
will give written notice to the Holder (i) immediately upon any adjustment of
the Exercise Price or Warrant Shares issuable upon exercise hereof, setting
forth in reasonable detail, and certifying, the calculation of such adjustment
and (ii) at least 20 days prior to the date on which the Company closes its
books or takes a record (A) with respect to any dividend or distribution upon
the shares of Common Stock, (B) with respect to any grants, issuances or sales
of any options, securities convertible into Common Stock, or rights to purchase
stock, warrants, securities or other property pro rata to the record holders of
any class of shares of Common Stock or (C) for determining rights to vote with
respect to any Fundamental Transaction, dissolution or liquidation; provided,
that in each case, such information shall be made known to the public prior to
or within three (3) Business Days of such notice being provided to the Holder.

9. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, and (ii) shall use all reasonable efforts to take all such actions as
may be necessary or appropriate in order that the Company may validly and
legally issue fully paid and nonassessable shares of Common Stock upon the
exercise of this Warrant.

 

8



--------------------------------------------------------------------------------

10. AMENDMENT AND WAIVER. Except as otherwise provided herein, the provisions of
this Warrant may be amended and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Required Holders.
Any amendment or waiver approved by Required Holders and any other approval or
consent granted by Required Holders hereunder shall be effective and binding on
all current and future holders of the Warrants.

11. GOVERNING LAW. This Warrant shall be governed by and construed and enforced
in accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Warrant shall be governed by, the
internal laws of the State of Delaware, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Delaware. The Company and Holder each
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in Wilmington, Delaware, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. The Company and Holder each hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to the address of such
party set forth in Section 7.08 of the Purchase Agreement (or as otherwise
specified in accordance with such Section 7.08) and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. Nothing contained herein shall be deemed
or operate to preclude the Holder or the Company from bringing suit or taking
other legal action against the other party in any other jurisdiction to enforce
this Warrant or settle any claim relating hereto. THE COMPANY AND HOLDER EACH
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS WARRANT OR ANY TRANSACTION CONTEMPLATED HEREBY.

12. CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly drafted
by the Company and the Holder and shall not be construed against any person as
the drafter hereof. The headings of this Warrant are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Warrant.

13. DISPUTE RESOLUTION. Any dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares must be raised by
Required Holders or the Company. In the case of any such dispute, the Company
shall submit the disputed determinations or arithmetic calculations via
facsimile within two Trading Days of receipt of the Exercise Notice giving rise
to such dispute, as the case may be, to the Holder. If the Required Holders and
the Company are unable to agree upon such determination or calculation of the

 

9



--------------------------------------------------------------------------------

Exercise Price or the Warrant Shares within five Trading Days of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall, within two Trading Days submit via facsimile (a) the disputed
determination of the Exercise Price to an independent, reputable investment bank
selected by the Company and approved by the Required Holders, such approval not
to be unreasonably withheld or delayed or (b) the disputed arithmetic
calculation of the Warrant Shares to the Company’s independent, outside
accountant. The Company shall cause the investment bank or the accountant, as
the case may be, to perform the determinations or calculations and notify the
Company and the Holder of the results no later than 10 Trading Days from the
time it receives the disputed determinations or calculations. Such investment
bank’s or accountant’s determination or calculation, as the case may be, shall
be binding upon all parties absent demonstrable error. The expenses of the
investment bank and accountant will be borne by the Company unless the
investment bank or accountant determines that the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares by the Required
Holders was incorrect, in which case the expenses of the investment bank and
accountant will be borne ratably by the Holder and any other holders of Warrants
based on the number of Warrant Shares into which their respective Warrants are
exercisable. Any determination or agreement by Required Holders as to a disputed
item shall be binding on all current and future holders of Warrants. Nothing in
this Section 13 shall be deemed to modify or mitigate the terms of Section 1(d)
hereof.

14. SEVERABILITY. If any provision of this Warrant is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Warrant so long as this Warrant as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provisions(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provisions(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provisions(s).

15. REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant, at law or in equity (including a decree
of specific performance and/or other injunctive relief), and nothing herein
shall limit the right of the Holder to pursue actual damages for any failure by
the Company to comply with the terms of this Warrant. The Company acknowledges
that a breach by it of its obligations hereunder may cause irreparable harm to
the Holder and that the remedy at law for any such breach may be inadequate. The
Company therefore agrees that, in the event of any such breach or threatened
breach, the holder of this Warrant shall be entitled, in addition to all other
available remedies, to seek an injunction restraining any breach.

16. VOTING RIGHTS AND ADJUSTMENTS THERETO. In connection with the issuance of
the Warrants, LSB Funding LLC has been issued a share of the Company’s

 

10



--------------------------------------------------------------------------------

Series F Preferred Stock (the “Special Voting Share”). The Special Voting Share
has the voting rights set forth in the Series F Certificate of Designations. The
Special Voting Share has no economic or other rights other than such voting
rights provided in the Series F Certificate of Designations. Upon any exercise
of Warrants and issuance of Warrant Shares hereunder, upon expiration of
Warrants and under certain other circumstances described in the Series F
Certificate of Designations, the voting rights attached to the Special Voting
Share shall be reduced as set forth in the Series F Certificate of Designations.
The Special Voting Share is redeemable by the Company on the terms set forth in
the Series F Certificate of Designations and the Purchase Agreement.

17. LIMITATION ON LIABILITY. No provisions hereof, in the absence of affirmative
action by the Holder to purchase Warrant Shares hereunder, shall give rise to
any liability of the Holder to pay the Exercise Price or as a shareholder of the
Company (whether such liability is asserted by the Company or creditors of the
Company).

18. SUCCESSORS AND ASSIGNS. This Warrant shall bind and inure to the benefit of
and be enforceable by the Company and the Holder and their respective successors
and permitted assigns.

19. CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms shall
have the following meanings:

(a) “Bloomberg” means Bloomberg LP or, if Bloomberg ceases to provide quotations
for the Common Stock, such other nationally recognized quotation service as the
Company shall select.

(b) “Closing Sale Price” means, for any security as of any date, the last
closing trade price for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing trade price, then the last trade price
of such security prior to 4:00:00 p.m., New York Time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last trade price of such security on the principal
securities exchange or trading market where such security is listed or traded as
reported by Bloomberg, or if the foregoing do not apply, the last trade price of
such security in the over-the-counter market on the electronic bulletin board
for such security as reported by Bloomberg, or, if no last trade price is
reported for such security by Bloomberg, the average of the ask prices of any
market makers for such security as reported in the “pink sheets” by OTC Markets
Inc. If the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Sale Price of such
security on such date shall be the fair market value as mutually determined by
the Company and the Required Holders. If the Company and the Required Holders
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to Section 13, with the term “Closing Sale
Price” being substituted for “Exercise Price.” All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during the applicable calculation period.

 

11



--------------------------------------------------------------------------------

(c) “Common Stock” means (i) the Company’s shares of Common Stock, $0.10 par
value per share, and (ii) any share capital into which such Common Stock shall
have been changed or any share capital resulting from a reclassification of such
Common Stock.

(d) “Eligible Market” means The New York Stock Exchange, Inc., the NYSE MKT or
The Nasdaq Stock Market.

(e) “Exchange Act” the Securities Exchange Act of 1934, as amended, and the
rules and regulations at the Securities & Exchange Commission promulgated
thereunder.

(f) “Expiration Date” means December 4, 2025 or, if such date falls on a day
other than a Trading Day or on which trading does not take place on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded (a “Holiday”), the
next date that is not a Holiday.

(g) “Fundamental Transaction” means that the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into another Person, (ii) sell, assign, transfer, convey or otherwise dispose
of all or substantially all of the properties or assets of the Company to
another Person, (iii) allow another Person to make a purchase, tender or
exchange offer that is accepted by the holders of more than 50% of either the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the Person or Persons making or party to, or associated or affiliated
with the Persons making or party to, such purchase, tender or exchange offer),
(iv) consummate a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person whereby such other Person acquires
more than 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock purchase agreement or other business combination), (v) reorganize,
recapitalize or reclassify its Common Stock or (vi) any “person” or “group” (as
these terms are used for purposes of Sections 13(d) and 14(d) of the Exchange
Act) is or shall become the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of 50% of the aggregate ordinary
voting power represented by issued and outstanding Common Stock.

(h) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

(i) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

(j) “Principal Market” means the The New York Stock Exchange, Inc.

 

12



--------------------------------------------------------------------------------

(k) “Required Holders” means the holders of the Warrants representing at least a
majority of shares of Common Stock underlying the Warrants then outstanding.

(l) “Series F Certificate of Designations” means the Certificate of Designations
of Series F Redeemable Class C Preferred Stock of the Company, filed with the
Secretary of State of the State of Delaware on or prior to the Issuance Date, as
such Certificate may be amended from time to time.

(m) “Successor Entity” means the Person (or, if so elected by the Required
Holders, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Required
Holders, the Parent Entity) with which such Fundamental Transaction shall have
been entered into.

(n) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York Time).

(o) “Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market, or, if
the Principal Market is not the principal trading market for the Common Stock,
then on the principal securities exchange on which the Common Stock is then
traded, during the period beginning at 9:30:01 a.m., New York City time, and
ending at 4:00:00 p.m., New York City time, as reported by Bloomberg through its
“Volume at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York City time, and ending at 4:00:00 p.m., New York City
time, as reported by Bloomberg, or, if no dollar volume-weighted average price
is reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the “pink sheets” by OTC Markets Inc. If
the Weighted Average Price cannot be calculated for such security on such date
on any of the foregoing bases, the Weighted Average Price of such security on
such date shall be the fair market value as mutually determined by the Company
and the Required Holders. If the Company and the Required Holders are unable to
agree upon the fair market value of such security, then such dispute shall be
resolved pursuant to Section 3 with the term “Weighted Average Price” being
substituted for the term “Exercise Price.” All such determinations shall be
appropriately adjusted for any share dividend, share split or other similar
transaction during such period.

20. REGISTRATION RIGHTS AGREEMENT. This Warrant and the Warrant Shares issuable
upon exercise hereof shall be subject to the terms and conditions of that
certain Registration Rights Agreement dated as of December 4, 2015 (as amended
from time to

 

13



--------------------------------------------------------------------------------

time, the “Registration Rights Agreement”) and the Holder shall be entitled to
all of the rights and subject to all of the obligations under such Registration
Rights Agreement. The Warrant Shares shall be deemed “Registrable Securities” as
defined in the Registration Rights Agreement.

[Signature Page Follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

 

LSB INDUSTRIES, INC. By:  

/s/ Daniel D. Greenwell

Name:   Daniel D. Greenwell Title:   Interim Chief Executive Officer

 

Signature Page to Warrant



--------------------------------------------------------------------------------

EXHIBIT A

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

LSB INDUSTRIES, INC.

The undersigned holder hereby exercises the right to purchase                 
of the shares of Common Stock (“Warrant Shares”) of LSB Industries, Inc., a
Delaware corporation (the “Company”), evidenced by the attached Warrant to
Purchase Common Stock (the “Warrant”). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.

1. Exercise Price. The Holder intends that payment of the Exercise Price shall
be made as (check one):

 

  •   Cash Exercise under Section 1(a).

 

  •   Cashless Exercise under Section 1(c).

2. Cash Exercise. If the Holder has elected a Cash Exercise, the Holder shall
pay the sum of $         to the Company in accordance with the terms of the
Warrant.

3. Delivery of Warrant Shares. The Company shall deliver (or cause to be
delivered) to the holder                  Warrant Shares by book entry in
accordance with the terms of the Warrant.

4. Representations and Warranties. By its delivery of this Exercise Notice, the
undersigned represents and warrants to the Company that the representations and
warranties of the Holder set forth in Section 5.05 of the Purchase Agreement are
accurate and the Holder is in compliance with Section 1(d) of the Warrant and
Section 5.08 of the Purchase Agreement.

Date:              ,         

 

Name of Registered Holder     Name of Signatory By:  

 

      Name:         Title :        

 

A-1



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Exercise Notice.

 

LSB INDUSTRIES, INC. By:  

 

Name:   Title:  

 

A-2